             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

DERRICK L. JOHNSON-BEY
ADC #110079                                               PETITIONER

v.                        No. 5:19-cv-150-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction; and
DOES, Unknown Officers and Officials                     RESPONDENTS

                                 ORDER
       On de nova review, the Court adopts Magistrate Judge Volpe' s
recommendation, NQ 4, and overrules Johnson-Bey's objections, NQ 5-8.
FED.   R. Crv. P. 72(b)(3). Johnson~Bey's petition will be dismissed with
prejudice. The motion for leave to proceed in forma pauperis, NQ 1, is
denied as moot. No certificate of appealability will issue. 28 U.S.C.
§ 2253(c)(1)-(2).

       So Ordered.

                                                    ?"
                                  D .P. Marshall Jr.
                                  United States District Judge
